Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-10-2008

Ronald Clark v. Jeffrey Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1395




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Ronald Clark v. Jeffrey Beard" (2008). 2008 Decisions. Paper 856.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/856


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-214                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 08-1395
                                      ___________

                                  RONALD CLARK,

                                                   Appellant

                                            v.

            JEFFREY BEARD, Secretary; LOUIS FOLINO, Superintendent;
                    LYNNE M. ABRAHAM, District Attorney
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                              (D.C. Civil No. 06-cv-01274)
                     District Judge: Honorable Joy Flowers Conti
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   May 30, 2008

           Before: BARRY, CHAGARES and ROTH, CIRCUIT JUDGES.

                              (Opinion filed: July 10, 2008)
                                       _________

                                        OPINION
                                       _________

PER CURIAM

      Ronald Clark appeals the District Court’s order dismissing his complaint. For the

reasons below, we will summarily affirm the District Court’s order.
       The procedural history of this case and the details of Clark’s claims are well

known to the parties, set forth in the District Court’s thorough opinion, and need not be

discussed at length. Briefly, Clark alleged that he was entitled to injunctive relief and

damages because he was housed on death row after he was granted a new sentencing

hearing. The Magistrate Judge recommended that appellees’ motion to dismiss be

granted. The District Court adopted the Report and Recommendation and dismissed the

complaint. Clark filed a timely notice of appeal, and we have jurisdiction under 28

U.S.C. § 1291.

       The District Court determined that it lacked jurisdiction over Clark’s complaint

pursuant to the Rooker-Feldman doctrine. Our review of the District Court’s application

of the Rooker-Feldman doctrine is plenary. Parkview Assoc. Partnership v. City of

Lebanon, 225 F.3d 321, 323 (3d Cir. 2000). The Rooker-Feldman doctrine deprives a

District Court of jurisdiction to review, directly or indirectly, a state court adjudication.

See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413, 416 (1923); In re Knapper, 407 F.3d 573 (3d Cir. 2005). The Supreme

Court has explained that this doctrine is narrow and confined to cases “brought by

state-court losers complaining of injuries caused by state-court judgments rendered before

the District Court proceedings commenced and inviting District Court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005).



                                               2
       Here, Clark litigated in state court the question of whether he is entitled to be

moved off of death row pending his re-sentencing. The Court of Common Pleas of

Greene County held that Clark did not have a protected liberty interest in being housed

elsewhere and dismissed the complaint. On appeal, the Commonwealth Court affirmed.

Clark v. Beard, 918 A.2d 155 (Pa. Cmmw. Ct. 2007). The Court held that the complaint

did not state a claim under the Eighth Amendment or the due process clause of the

Fourteenth Amendment. While Clark clearly lost in state court, the injuries he complains

of here were not caused by the state court judgment but rather by the Department of

Corrections’s policy. “[A] district court is not divested of jurisdiction simply because a

party attempts to litigate in federal court a matter previously litigated in state court.”

Turner v. Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006). Thus,

the District Court erred in concluding that Clark’s claims were barred by the Rooker-

Feldman doctrine.

       However, we agree with the District Court that Clark’s claims are barred by claim

and issue preclusion. Clark either brought or could have brought his claims in the state

court proceedings. He sought the same relief in state court based on the same facts, and

the state court issued a final and valid judgment on the merits of his claims. See Turner,
449 F.3d at 548-50.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by



                                               3
the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                            4